                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SPIROS BARBARIGOS,                        )
                                          )
              Plaintiff,                  )
                                          )      No. 17 C 3234
              v.                          )
                                          )      Magistrate Judge Finnegan
NANCY A. BERRYHILL, Acting                )
Commissioner of Social Security,          )
                                          )
              Defendant.                  )

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Spiros Barbarigos (“Plaintiff”) seeks to overturn the final decision of the

Commissioner of Social Security (“Commissioner”) denying his applications for Disability

Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and

XVI of the Social Security Act. The parties consented to the jurisdiction of the United

States Magistrate Judge pursuant to 28 U.S.C. § 636(c). Plaintiff moved for summary

judgment seeking reversal or remand, while the Commissioner filed a cross-motion for

summary judgment seeking affirmance of the decision. For the following reasons, the

Court grants Plaintiff’s motion, denies the Commissioner’s motion, and remands the case

for further proceedings.

                                PROCEDURAL HISTORY

       Plaintiff applied for SSI and DIB, on March 7, 2013 and March 18, 2013,

respectively, alleging that he became disabled on December 24, 2010 due to depression,

severe back pain, lumbar spine impairment, and a herniated disc. (R. 171-81). The

Social Security Administration denied Plaintiff’s application initially on June 5, 2013, and

again upon reconsideration on December 3, 2013. (R. 68-83, 86-105). Plaintiff then filed
a written request for a hearing and appeared before Administrative Law Judge Randolph

E. Schum (the “ALJ”) on June 23, 2015. (R. 48-65). The ALJ heard testimony from

Plaintiff, who was represented by a non-attorney representative, and a vocational expert

(the “VE”). Shortly thereafter, on August 18, 2015, the ALJ denied Plaintiff’s claim for DIB

and SSI benefits, finding that he can perform his past relevant work as a bartender, food

service supervisor, and restaurant host.         (R. 32-47).     The Appeals Council denied

Plaintiff’s request for review on October 20, 2016, and Plaintiff now seeks judicial review

of the ALJ’s decision, which stands as the final decision of the Commissioner. (R. 9-15).

       In support of his request for reversal or remand, Plaintiff argues that the ALJ erred

in weighing the opinion evidence from his treating physicians, failed to properly support

his residual functional capacity (“RFC”) assessment with medical evidence in the record,

and failed to properly evaluate Plaintiff’s statements regarding the severity of his

symptoms. As discussed below, the Court finds that the ALJ did not properly weigh the

opinion evidence in this case, the RFC determination is not supported by substantial

evidence, and the ALJ failed to provide adequate support for his credibility finding. The

case must therefore be remanded for further consideration of these issues.

                                 FACTUAL BACKGROUND1

       Plaintiff was born in October 1960, making him 52 years old on the date last

insured and 54 years old at the time of the ALJ’s decision. (R. 180). He graduated from

high school and completed a year and a half of college. (R. 51, 212). In the fifteen years

prior to filing for disability, Plaintiff reported working as an airline baggage handler (August

1998 to February 1999), bartender (December 1999 to March 2001 and January 2008 to


1
       Consistent with Plaintiff’s arguments for remand, this opinion focuses primarily on his back
impairment.

                                                2
February 2009), food service supervisor (May 2001 to November 2003 and February

2006 to September 2007), retail sales associate (October 2009 to March 2010), and truck

driver (May 2010 to December 2010). (R. 227).

A.     Medical History

       1.     December 2010

       On December 27, 2010, Plaintiff went to Scottsdale Healthcare-Osborn

emergency room complaining of low back pain radiating to his right buttock and thigh with

gradual onset two weeks prior. (R. 286). Plaintiff said that he had back pain for years,

but his pain had become worse. (R. 280). Plaintiff told the nurse that he aggravated his

lower back at work while getting in and out of his truck, opening the door, and pulling

items in and out of the truck. (R. 286). Plaintiff reported no numbness, no motor

weakness, no bowel or bladder incontinence, no abdominal pain, and no fever. (R. 280).

On examination, the doctor noted tenderness to palpitation on the right sciatic notch. (R.

281). Plaintiff was discharged the same day with a diagnosis of back pain with sciatica.

He was prescribed Flexeril, Percocet, prednisone and instructed to follow up with his

primary care physician. (R. 281-82).

       2.     2011

       On January 3, 2011, Plaintiff saw Christin Gallo, D.O., at Scottsdale Primary Care.

Plaintiff reported having surgery in 2003 due to a herniated lumbar disc. (R. 298). Plaintiff

told Dr. Gallo that his back was fine until about eight months prior when he got a job as a

truck driver. (Id.). He reported that his back pain had been worsening and radiated down

his right leg to his knee. (Id.). He stated that the medications given to him recently in the

emergency room were not helping. (Id.). During the physical exam, Dr. Gallo observed



                                             3
a waddling gait, tenderness to palpation just inferior to the right posterior superior iliac

spine, decreased range of motion in all directions of the lumbar spine, and positive straight

leg raising on the right. (R. 300). Dr. Gallo diagnosed lumbago and right sciatica. (Id.).

She instructed Plaintiff to continue taking Flexeril and Percocet, recommended Plaintiff

have an MRI scan of his lumbar spine and referred him to physical therapy. (Id.).

       Plaintiff had a lumbar spine MRI on January 11, 2011. (R. 291-92). The MRI

showed “degenerative disc changes at L4-L5 with broad-based disc bulge and endplate

remodeling slightly asymmetric to the right and resulting in some right-sided neural

foraminal narrowing but no convincing evidence for nerve root impingement.” (R. 292).

There was also a “left lateral disc protrusion and annular tear at L3-4.” (Id.). The

radiologist noted that the protruding disc at L3-L4 approached but did not significantly

impinge upon or displace the exited left L3 nerve root laterally. (Id.).

       3.     2012

       Plaintiff returned to Dr. Gallo’s office on April 16, 2012 for medication refills and

chest pain for the past two weeks. (R. 302). Plaintiff denied back pain, joint pain, joint

swelling, muscle cramps, muscle weakness, stiffness, or arthritis.           (R. 303).    On

examination, Dr. Gallo made no abnormal musculoskeletal findings. (R. 304-05).

       4.     2013

       Almost a year later, on April 3, 2013, Plaintiff visited Dr. Gallo, complaining of back

pain and to “get paperwork filled out for disability.” (R. 307). Plaintiff told Dr. Gallo that

his back pain was primarily on the right side of his back and radiated down both legs.

(Id.). Plaintiff reported not taking any medication for his pain because he could not find

anything that helped. (Id.). He stated his pain was a 9 out of 10 at the time of the visit



                                              4
and ordinarily was a 7 to 8 out of 10. (Id.). Plaintiff also stated that he was sleeping only

4 hours at night and napping 1-2 hours during the day due to his pain. (Id.). Dr. Gallo’s

physical examination revealed tenderness to palpation just inferior to the right posterior

superior iliac spine, decreased range of motion in all directions of the lumbar spine, and

positive straight leg raising on the right. (R. 309). She diagnosed lumbago, sciatica, and

herniated disc with an onset of April 3, 2013. (Id.). Dr. Gallo prescribed Gabapentin and

asked Plaintiff to return in one year or as needed. (Id.).

       On April 8, 2013, Dr. Gallo filled out a Multiple Impairment Questionnaire in support

of Plaintiff’s disability claim. (R. 264-71). She wrote that she had seen Plaintiff a few

times per year since December 2010 and thought his prognosis was “poor.” (R. 264). Dr.

Gallo noted that Plaintiff had been diagnosed with herniated lumbar discs and lumbar

radiculopathy. (Id.). She stated that Plaintiff has low back pain, radiating paresthesias

into both legs, numbness, and dull-sharp pain in the mid-back. (R. 265). The clinical

findings she cited included a limping gait and muscle spasms. (Id.). Dr. Gallo identified

the 2011 MRI which showed bulging discs as the laboratory and diagnostic test results

which support her diagnoses. (Id.). She rated Plaintiff’s level of pain as moderately

severe to severe, 8 to 9 out of 10, and his level of fatigue as severe, 10 out of 10. (R.

266). Dr. Gallo found that Plaintiff can sit less than one hour in an eight-hour day,

stand/walk less than one hour in an eight-hour day, must get up and move around every

15 to 20 minutes and not sit again for 15 minutes, can occasionally carry or lift up to ten

pounds, can never push, pull, kneel, bend, stoop, or drive, and should avoid wetness and

heights. (R. 266-67, 270). Dr. Gallo checked “Yes” in response to the questions whether




                                             5
it would be necessary or medically recommended for Plaintiff not to sit or stand/walk

continuously in a work setting. (R. 266-67).

       Dr. Gallo further indicated that Plaintiff did not have significant limitations in doing

repetitive reaching, handling, fingering, or lifting. (R. 267). With respect to Plaintiff’s

upper extremities, Dr. Gallo stated that Plaintiff is moderately limited in his ability to grasp,

turn, and twist objects on both sides and in using his arms for reaching including overhead

and markedly limited in using his fingers and hands for fine manipulations. (R. 267-68).

According to Dr. Gallo, Plaintiff constantly experiences pain, fatigue, or other symptoms

severe enough to interfere with attention and concentration. (R. 269). She further

indicated that Plaintiff is not a malingerer. (Id.). In addition, Plaintiff is capable of low

stress work; he will need to take unscheduled breaks every 15 minutes and rest for 15

minutes before returning to work; he has good days and bad days; and he would be

absent from work more than three times a month. (R. 269-70).

       In an undated letter with a facsimile date stamp of April 22, 2013, Dr. Gallo wrote

that she had been seeing Plaintiff twice a year for multilevel herniated lumbar discs with

resulting lumbar radiculopathy since January 3, 2011. (R. 295). She reported that Plaintiff

had a motor vehicle accident in 2001 and has had chronic pain since then. (Id.). Dr.

Gallo stated that Plaintiff “is unable to tolerate narcotics and is force to live with the pain.”

(Id.). Dr. Gallo gave Plaintiff a “poor” prognosis and opined that his “ability to work in any

capacity is virtually nil” due to pain. (Id.).

       On June 5, 2013, consultative examiner Linda Woodard, D.O., reviewed Plaintiff’s

medical records and determined that there was insufficient medical evidence upon which

to evaluate Plaintiff’s claim of disability due to Plaintiff’s failure to attend two scheduled



                                                 6
consultative examination appointments. (R. 66-83). Martha A. Goodrich, M.D., affirmed

this determination on November 29, 2013, finding that a current consultative examination

was required to assess Plaintiff’s functional condition and allegations of disability. (R. 84-

105).

        Meanwhile, at a follow-up appointment on September 16, 2013, Plaintiff told Dr.

Gallo that Gabapentin was not helping with his pain. (R. 301). Plaintiff reported no

change in his pain level since his last visit on April 3, 2013. (Id.). Dr. Gallo did not perform

a physical exam. (R. 311). She diagnosed Plaintiff’s lumbago as unchanged, instructed

him to continue taking Gabapentin, and added Vicodin to his medication regimen. (R.

311-12).

        5.     2014

        On February 13, 2014, Landon Hoecker, M.D., evaluated Plaintiff at Town Center

Medical Group after Plaintiff was required to change providers due to his insurance. (R.

327). Plaintiff reported having had two herniated discs in his back and a prior discectomy.

(Id.). Plaintiff’s diagnoses included chronic lumbago with medical management when

necessary. (R. 329). A week later, on February 20, 2014, Plaintiff returned to Dr. Hoecker

to complete a physical examination and reported back pain. (R. 322). Dr. Hoecker’s list

of chronic problems included lumbago and left lumbar radiculitis.                  (Id.).   On

musculoskeletal exam, Plaintiff had normal range of motion, muscle strength, and stability

in all extremities with no pain on inspection. (R. 325).

        At Plaintiff’s next visit with Dr. Hoecker on March 7, 2014, Plaintiff stated that he

was bothered by back pain. (R. 319). Plaintiff told Dr. Hoecker that his last Hydrocodone

prescription was ineffective and that he had doubled his dosage of Hydrocodone to



                                               7
control his pain. (Id.). Dr. Hoecker added lumbar degenerative disc disease to Plaintiff’s

list of chronic problems and prescribed Hydrocodone-Acetaminophen for his back pain.

(R. 319, 321). When Plaintiff saw Dr. Hoecker on June 25, 2014, he reported intermittent

low back pain and only occasionally using Hydrocodone when necessary. (R. 315). On

exam, Plaintiff had no motor weakness and balance, gait, and coordination were intact.

(R. 317).   Dr. Hoecker’s physical examination notes indicate no musculoskeletal

problems. (R. 317-18). Dr. Hoecker noted that Plaintiff’s lumbar degenerative disc

disease was stable, and his lumbago was medically managed. (R. 318).

      On October 14, 2014, Plaintiff visited Dr. Denis J. Frank, an internist, complaining

of back pain and seeking to have disability forms completed. (R. 342-43). Plaintiff stated

that he could not work because of lower back pain with some radiation down his lower

extremities. (R. 342). Dr. Frank referred to Dr. Hoecker’s notes and wrote: “former truck

driver on chronic opiates had minimal lumbar disc surgery years ago apparently has a

failed back surgery syndrome.” (Id.). Plaintiff’s musculoskeletal exam revealed normal

range of motion, reasonable full strength of 5/5 in the upper and lower extremities, and

deep tendon reflexes normal on both lower extremities. (R. 343). Dr. Frank found

problems with neck mobility and an inability to perform straight leg raising beyond 45

degrees bilaterally. (Id.). Dr. Frank wrote a note stating: “Forms will be filled out and

sent to Lawyer re disability claim. Suspect some degree of functionality of complaint.

Opiate requiring so referred to a pain management specialist.” (Id.).

      Dr. Frank completed a Disability Impairment Questionnaire the same day. He

wrote that he first treated Plaintiff on February 13, 2014, and then continued to provide

treatment every three months through October 14, 2014. (R. 601). The questionnaire



                                            8
contains two different handwritings, and Dr. Frank noted that Plaintiff completed parts of

the questionnaire. (R. 601-05). For example, Dr. Frank wrote that Plaintiff indicated that

he was able to sit less than one hour in an eight-hour workday, stand/walk less than one

hour in an eight-hour workday, and after sitting for 30 minutes would need to lie down

with his legs elevated for 30 minutes to an hour. (R. 603). Dr. Frank also noted that

Plaintiff checked the portion of the form indicating that he was moderately limited in his

ability to grasp, turn, and twist objects, use his hand/fingers for fine manipulations, and

use his arms for reaching including overhead. (R. 604). It appears that Plaintiff completed

the clinical and laboratory findings portion of the form. (R. 601). It also appears that

Plaintiff checked “No” in response to the question whether Plaintiff is a malingerer as

evidenced by the fact that Dr. Frank apparently then inserted a question mark followed

by his initials “(? DJF)” next to the same question. (R. 601). Someone checked the boxes

indicating that Plaintiff could occasionally lift ten pounds and that Plaintiff’s pain, fatigue,

or other symptoms are frequently (from 1/3 to 2/3 of an 8-hour workday) severe enough

to interfere with his attention and concentration. (R. 603-04). In addition, the form

indicates that Plaintiff needs to take unscheduled breaks to rest every half hour and would

miss work more than three times a month. (R. 604-05). At the bottom of the last page of

the questionnaire, Dr. Frank wrote that “back pain is difficult objectively to assess” and

Plaintiff’s lower and upper extremities were “without much weakness.” (R. 605). The

remainder of Dr. Frank’s handwritten notes are cut off on the Court’s copy of the

questionnaire. (Id.).

       Plaintiff next saw Dr. Steve Eisenfeld, an anesthesiologist with a specialty in pain

medicine, on October 22, 2014, reporting low back pain radiating down his left leg. (R.



                                               9
385). Plaintiff described his pain as a constant dull aching sensation in the lowest portion

of the low back with radiation into the left buttock. (Id.). He told Dr. Eisenfeld that his

back pain had been tolerable for quite some time but had been worsening over the last

three years with no known precipitating trauma. (Id.). Plaintiff rated his average pain

level as a 7 on a 10-point scale with prolonged sitting, standing, or walking as aggravating

factors. (Id.). Dr. Eisenfeld noted that while Plaintiff “does have discomfort, he feels it is

tolerable with the use of his current medical regimen.” (R. 387). Dr. Eisenfeld reviewed

the MRI of Plaintiff’s lumbar spine on January 11, 2011, indicating that the MRI did not

indicate any significant stenosis or nerve root impingement which could account for his

radicular symptoms. (R. 386-87). He noted, however, that it is “possible he could have

continued radicular symptoms due to scarring at the site of surgery and he also may have

a facetogenic component to his condition as well.” (R. 387).

       On examination, Dr. Eisenfeld noted “rises easily from the seated position,” normal

tandem gait, able to ambulate on heels and toes, flexion of fingertips just below the knees,

moderate restriction in extension, low back pain and left buttock pain during both flexion

and extension, flattening of normal lumbar lordosis, and mild tenderness across

lumbosacral junction and in the left gluteal region, though Plaintiff had negative sitting

straight leg raises bilaterally and full strength of 5/5 in his lower extremities. (R. 387). Dr.

Eisenfeld diagnosed arthropathy of lumbar facet joint, degeneration of lumbar

intervertebral disc, lumbosacral radiculitis, lumbar post-laminectomy syndrome, and pain

in the lumbar spine. (Id.). Dr. Eisenfeld continued Plaintiff on Hydrocodone/APAP. (Id.).

       On November 2, 2014, Plaintiff underwent an initial psychiatric evaluation at the

Arizona Department of Health Services, Division of Behavioral Health Services (“ADHS-



                                              10
DBHS”). (R. 435-72, 494). Plaintiff was diagnosed with mood disorder, not otherwise

specified, and anxiety disorder, not otherwise specified, and began pharmacological

treatment. (R. 471-72). A progress note from a December 15, 2014 pharmacological

follow-up appointment indicates that Plaintiff denied any orthopedic problems and had

normal muscle tone and stable gait. (R. 487).

       Dr. Gallo completed a Disability Impairment Questionnaire on November 25, 2014.

She stated that she continued to treat Plaintiff every 6 months and most recently

examined him in November 2014, but there are no records discussing her treatment or

examinations between October 2013 and November 2014. (R. 606). She listed his

diagnoses as herniated lumbar discs and lumbar radiculopathy. (Id.). In response to a

question about the clinical and laboratory findings of Plaintiff’s diagnoses, Dr. Gallo cited

a limping gait and muscle spasms and referred to the MRI results showing bulging discs.

(Id.). Plaintiff’s primary symptoms include severe low back pain ranging from dull to

sharp, radiating paresthesias into both legs, and numbness. (R. 607). Dr. Gallo indicated

that Plaintiff is not a malingerer. (R. 606).

       It was Dr. Gallo’s opinion that Plaintiff could sit and stand/walk less than one hour

in an eight-hour workday. (R. 608). She also found that Plaintiff could occasionally lift

and carry ten pounds, occasionally grasp, turn, and twist objects, frequently use his hands

and fingers for fine manipulations, and occasionally use his arms for reaching including

overhead. (R. 608-09.). Further, she suggested that when sitting, Plaintiff would need to

get up and move around every 15-20 minutes and not sit again for 15 minutes. (R. 608).

Dr. Gallo opined that Plaintiff’s symptoms would likely increase in a competitive work

environment and that he would frequently experience symptoms severe enough to



                                                11
interfere with attention and concentration. (R. 609). She indicated that Plaintiff would

need to take unscheduled breaks every 30 minutes for 15 minutes. (Id.). Dr. Gallo

estimated that Plaintiff would be absent from work more than three times a month. (R.

610).

        Plaintiff saw Dr. Eisenfeld again on December 1, 2014, complaining of low back

pain and left leg pain. (R. 390). Plaintiff said that medication had provided mild relief

over the last several years. (Id.). On examination, Plaintiff had flattening of normal lumbar

lordosis and mild tenderness across lumbosacral junction and in the left gluteal region.

(R. 392). A sitting straight leg raise test was negative bilaterally, and Plaintiff had full

strength of 5/5 in his lower extremities. (Id.). Plaintiff was also able to rise easily from a

seated position. (Id.). Dr. Eisenfeld added a trial of Lyrica to Plaintiff’s other medications

and instructed Plaintiff to follow-up in one month. (R. 392-93).

        Dr. Eisenfeld completed a Disability Impairment Questionnaire on December 12,

2014. He identified Plaintiff’s diagnoses as lumbar spondylosis, lumbar degenerative disc

disease, lumbar radiculitis, post-laminectomy syndrome, and lumbago.               (R. 430).

Plaintiff’s primary symptoms included low back and leg pain. (R. 431). As support for his

diagnoses, Dr. Eisenfeld cited Plaintiff’s history of lumbar surgery, evidence of

degenerative changes on the January 2011 MRI, and continuing radicular symptoms after

surgery. (R. 430). He indicated that Plaintiff was not a malingerer and found that

Plaintiff’s ongoing impairments were expected to last at least twelve months. (Id.).

        Dr. Eisenfeld opined that during an eight-hour workday, Plaintiff was able to sit one

hour and stand/walk less than one hour. (R. 432). When sitting, Plaintiff would need to

get up and move around 2-3 times an hour and not sit again for 5-10 minutes. (Id.). Dr.



                                             12
Eisenfeld also found that Plaintiff could occasionally lift and carry ten pounds. (Id.). Dr.

Eisenfeld further opined that Plaintiff’s pain, fatigue, or other symptoms were frequently

severe enough to interfere with attention and concentration (from 1/3 to 2/3 of an 8-hour

workday). (R. 433). In addition, he stated Plaintiff would need to take unscheduled

breaks to rest every hour for 5 to 10 minutes during the day. (Id.). Dr. Eisenfeld estimated

that Plaintiff would be absent from work two to three times a month due to his

impairments. (R. 434). In Dr. Eisenfeld’s opinion, Plaintiff’s symptoms and related

limitations had existed since December 24, 2010. Id.

       6.     2015

       There is evidence of three progress notes from Plaintiff’s pharmacological follow-

up appointments at the ADHS-DBHS between January 28, 2015 and July 6, 2015, which

each indicate that Plaintiff denied any orthopedic problems and had normal muscle tone

and a stable gait.    (R. 473, 481, 643).      Similarly, at a pharmacological follow-up

appointment on September 30, 2015, Plaintiff did not report musculoskeletal symptoms.

(R. 630).

       In the meantime, Plaintiff saw Dr. Eisenfeld on February 26, 2015 for a follow-up

and for a medication refill. (R. 578). Dr. Eisenfeld noted that Lyrica had been added to

Plaintiff’s medication regimen and provided noticeable relief. (R. 580). Plaintiff felt that

Lyrica had “provided approximately 40% relief of his symptoms, decrease in his pain level

from a 7/10 to a 4/10.” (R. 578). On exam, Plaintiff exhibited normal gait. (R. 580). Dr.

Eisenfeld also observed flattening of normal lumbar lordosis, mild tenderness across

lumbosacral junction and in the left gluteal region, no tenderness overlying bilateral SI

joints, greater trochanters, ischial tuberosities, negative straight leg raises bilaterally,



                                            13
muscle strength of 5/5 in the lower extremities, and nonpainful passive range of motion

of the bilateral hips.         (Id.).   Dr. Eisenfeld instructed Plaintiff to continue

Hydrocodone/APAP and Lyrica and to follow-up in 2 weeks. (R. 581). On May 14, 2015,

Plaintiff had another follow-up visit with Dr. Eisenfeld for a medication refill. (R. 582).

There are no physical exam findings for this visit. (R. 582-84). Plaintiff was directed to

follow-up in three months and continue Hydrocodone/APAP and Lyrica. (R. 584).

B.     Plaintiff’s Testimony

       In a Function Report dated May 5, 2013, Plaintiff stated that he experiences “sciatic

nerve pain down [his] left leg daily, right leg sometimes. Dull sharp back pain, left

buttocks, left leg, right back across back daily.” (R. 281). Plaintiff reported that his typical

day starts at 4 am after going to bed at midnight. (R. 219). He can sit for an hour before

having to stand and walk for a half an hour to relieve his back pain. (Id.). He sometimes

naps for two hours in the afternoon. (Id.). He spends most of his time watching TV or

reading. (R. 222). He stated that he gets dressed slowly while sitting down, cannot bend

over while bathing, and crawls to the bathroom in the middle of the night because of back

pain. (R. 220). Plaintiff reported being able to prepare his own simple meals, do laundry

and indoor cleaning, shop two to three times a week for groceries, and drive for a half an

hour to an hour. (R. 221). Plaintiff indicated that because of back pain, he has trouble

lifting, squatting, bending, standing, reaching, walking, sitting, kneeling, climbing stairs,

concentrating, and using his hands. (R. 223). Plaintiff reported that he can walk for a

half an hour to an hour before needing to rest for 15 to 30 minutes. (Id.).

       At the June 23, 2015 hearing before the ALJ, Plaintiff testified that he last worked

as a truck driver for five to six months but had to quit after a couple of injuries on the job



                                              14
caused back problems and chronic back pain. (R. 52-53). He described lower back pain

that radiated down his left side and occasionally up his right side. (R. 56). Plaintiff

testified that because of his back pain, he needs to alternate sitting and standing every

20 to 30 minutes for three to four hours and then he needs to lie down. (R. 55). Plaintiff

indicated that he cannot do any household chores. (Id.). A friend of his mother cleans

his apartment every six weeks. (Id.).

C.     Vocational Expert’s Testimony

       John McGowan testified at the hearing as a VE. (R. 58). Mr. McGowan testified

that Plaintiff’s past work was as a bartender (semi-skilled, light work), food service

supervisor (skilled, light work), and restaurant host (skilled, light work). (R. 60-62). The

ALJ asked him to consider a hypothetical person of Plaintiff’s age, education, and past

work experience who can occasionally lift and carry 20 pounds; frequently lift and carry

10 pounds; stand, walk, and sit for up to 6 hours in an 8-hour workday; occasionally climb

stairs and ramps; never climb ropes, ladders, and scaffolds; occasionally stoop, kneel,

crouch, and crawl; and should avoid concentrated exposure to extreme cold and

unprotected heights. (R. 59-60). The VE testified that such a person could perform

Plaintiff’s past work as a bartender, food service supervisor, and restaurant host. (R. 60-

62). In response to Plaintiff’s counsel’s questioning, the VE testified that a person who

missed work two days a month would be precluded from all work. (R. 63).

D.     Administrative Law Judge’s Decision

       The ALJ found that Plaintiff’s status-post lumbar surgery is a severe impairment,

but that it does not alone or in combination with other non-severe impairments meet or

medically equal a listed impairment in 20 C.F.R., Part 404, Subpart P, Appendix 1. (R.



                                            15
34-35). After reviewing the medical record and testimonial evidence, the ALJ determined

that Plaintiff has the RFC to perform light work, except that he can occasionally climb

ramps and stairs; occasionally stoop, kneel, crouch, and crawl; never climb ropes, ladders

or scaffolds; and should avoid concentrated exposure to extreme cold and unprotected

heights. (R. 37).

       In reaching this conclusion, the ALJ afforded little weight to Dr. Gallo’s opinion;

little weight to Dr. Eisenfeld’s opinion; and very little weight to Dr. Frank’s opinion. (R. 39-

40). With respect to Plaintiff’s testimony, the ALJ found Plaintiff less than fully credible

given his receipt of unemployment benefits during the same time he alleged he was totally

disabled, his failure to attend a consultative examination, and his representation to health

care professionals that he had herniated discs in his back “when the objective evidence

was contrary.” (R. 38-39). Based on these findings, the ALJ accepted the VE’s testimony

that Plaintiff can perform his past relevant work as a bartender, food service supervisor,

and restaurant host. The ALJ thus concluded that Plaintiff is not disabled within the

meaning of the Social Security Act and is not entitled to benefits. (R. 41-42).

                                        DISCUSSION

A.     Standard of Review

       Judicial review of the Commissioner’s final decision is authorized by Section

405(g) of the Social Security Act. See 42 U.S.C. § 405(g). In reviewing this decision, the

Court may not engage in its own analysis of whether Plaintiff is severely impaired as

defined by the Social Security Regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th

Cir. 2004) (citation omitted). Nor may it “displace the ALJ’s judgment by reconsidering

facts or evidence or making credibility determinations.” Castile v. Astrue, 617 F.3d 923,



                                              16
926 (7th Cir. 2010) (quoting Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). The

Court’s task is to determine whether the ALJ’s decision is supported by substantial

evidence, which is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011)

(quoting Skinner, 478 F.3d at 841).

       In making this determination, the court must “look to whether the ALJ built an

‘accurate and logical bridge’ from the evidence to her conclusion that the claimant is not

disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008)). The ALJ need not, however, “‘provide a complete

written evaluation of every piece of testimony and evidence.’” Pepper v. Colvin, 712 F.3d

351, 362 (7th Cir. 2013) (quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005)

(internal citations and quotation marks omitted)). Where the Commissioner’s decision

“‘lacks evidentiary support or is so poorly articulated as to prevent meaningful review,’ a

remand is required.” Hopgood ex rel. L.G. v. Astrue, 578 F.3d 696, 698 (7th Cir. 2009)

(quoting Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002)).

B.     Five-Step Inquiry

       To recover DIB or SSI under Titles II and XVI of the Social Security Act, a claimant

must establish that she is disabled within the meaning of the Act. Keener v. Astrue, 2008

WL 687132, at *1 (S.D. Ill. Mar. 10, 2008).2 A person is disabled if she is unable to

perform “any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result or which has lasted or can be



2
        The regulations governing the determination of disability for DIB are found at 20 C.F.R. §
404.1501 et seq., and are virtually identical to the SSI regulations set forth at 20 C.F.R. § 416.901
et seq.

                                                 17
expected to last for a continuous period of not less than 12 months.” 20 C.F.R. ''

404.1505(a), 416.905(a). In determining whether a claimant suffers from a disability, the

ALJ conducts a standard five-step inquiry, which involves analyzing “(1) whether the

claimant is currently employed; (2) whether the claimant has a severe impairment; (3)

whether the claimant’s impairment is one that the Commissioner considers conclusively

disabling; (4) if the claimant does not have a conclusively disabling impairment, whether

he can perform his past relevant work; and (5) whether the claimant is capable of

performing any work in the national economy.” Kastner v. Astrue, 697 F.3d 642, 646 (7th

Cir. 2012) (citing 20 C.F.R. ' 404.1520). “The claimant bears the burden of proof in each

of the first four steps.” Weatherbee v. Astrue, 649 F.3d 565, 569 (7th Cir. 2011). If the

claimant meets her burden of proof at steps one through four, the burden shifts to the

Commissioner at step five. Moore v. Astrue, 851 F.Supp.2d 1131, 1139-40 (N.D. Ill.

2012).

C.       Analysis

         Plaintiff argues that the ALJ’s decision must be reversed because he (1) failed to

properly weigh the medical opinion evidence from Dr. Gallo, Dr. Eisenfeld, and Dr. Frank;

(2) failed to identify an evidentiary basis that supported his finding that Plaintiff retained

the RFC to perform a limited range of light work after rejecting the opinions of Plaintiff’s

treating physicians; and (3) erred in evaluating Plaintiff’s statements regarding the

severity of his symptoms.

         1.     Treating Physicians’ Opinions

         A treating source opinion is entitled to controlling weight if it is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent



                                               18
with the other substantial evidence” in the record.           20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2); Gerstner v. Berryhill, 879 F.3d 257, 261 (7th Cir. 2018) (noting that this

rule governs claims filed before March 27, 2017, see 20 C.F.R. §§ 404.1520c(a),

416.920c(a) (2017)).      An ALJ must offer “good reasons” for discounting a treating

physician’s opinion, Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011), and then determine

what weight to give it considering “‘the length, nature, and extent of the treatment

relationship; frequency of examination; the physician’s specialty; the types of tests

performed; and the consistency and support for the physician’s opinion.’” Campbell v.

Astrue, 627 F.3d 299, 308 (quoting Larson v. Astrue, 615 F.3d 744, 751 (7th Cir. 2010));

20 C.F.R. §§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6).

              a.      Dr. Gallo’s Opinions

       Dr. Gallo opined in an undated letter that Plaintiff’s pain and disability had been

ongoing for many years and his prognosis was poor. (R. 295). Dr. Gallo stated that

Plaintiff’s diagnoses included multilevel herniated discs with resulting lumbar

radiculopathy and Plaintiff “walks with a limp due to the muscle spasms associated with

his back pain.” (Id.). The ALJ offered three reasons for giving “little weight” to this opinion:

(1) Dr. Gallo’s statement as to disability is an issue reserved to the Commissioner; (2) Dr.

Gallo’s letter does not contain a function by function analysis of Plaintiff’s abilities; and (3)

the clinical examination findings in the record do not support a finding of disability.

       The ALJ properly determined that no deference need be given to a physician’s

opinion that a claimant is disabled or unable to work as that determination is reserved to

the Commissioner. See 20 C.F.R. §§ 404.1527(d)(1), 416.927(d)(1) (“A statement by a

medical source that you are ‘disabled’ or ‘unable to work’ does not mean that we will



                                               19
determine that you are disabled.’”); Stevenson v. Colvin, 654 Fed. Appx. 848, 852-53 (7th

Cir. 2016). Second, the ALJ reasonably concluded that Dr. Gallo’s assessment was not

entitled to controlling weight because her letter did not provide any specific work-related

functional limitations related to Plaintiff’s back impairment. Books v. Chater, 91 F.3d 972,

978 (7th Cir. 1996) (“Given that Dr. Lloyd failed to venture an opinion as to the extent of

Books’ limitations or as to his residual capabilities, the evidentiary usefulness of his

findings is slight, at best.”). In declining to give controlling weight to Dr. Gallo’s opinion,

the ALJ also fairly relied on the conflict between the medical evidence and Dr. Gallo’s

finding of disability. By way of example, the ALJ noted that when Plaintiff presented to

the emergency room in 2010, he denied numbness, weakness, or tingling to the lower

extremities and described the maximum severity of his pain as “moderate.” (R. 38). The

ALJ observed that while Plaintiff’s MRI noted degenerative changes, it also documented

“the absence of nerve root impingement.” (R. 39). The ALJ noted that Dr. Hoecker

observed in June 2014 that Plaintiff’s degenerative disc disease was stable, and his

lumbago was medically managed. (R. 38). The ALJ also cited findings from Dr. Eisenfeld.

(Id.). These findings include Dr. Eisenfeld’s notes in October 2014 that Plaintiff reported

“some discomfort” from his back condition but also that Plaintiff felt it was tolerable with

the use of his current medical regime; clinical examination findings from Dr. Eisenfeld in

October 2014 that Plaintiff had normal strength and negative straight leg raise bilaterally;

and Dr. Eisenfeld’s notes from February 25, 2015 that the addition of Lyrica to Plaintiff’s

medication regime provided noticeable relief. (Id.). The ALJ’s reliance on the conflict

between the medical evidence and Dr. Gallo’s finding of disability is a valid reason for

refusing to assign controlling weight to Dr. Gallo’s opinion.



                                              20
       The ALJ also declined to afford controlling weight to Dr. Gallo’s November 25,

2014 Disability Impairment Questionnaire in which she opined that Plaintiff could lift

and/or carry up to ten pounds, could sit, stand and/or walk for less than one hour in an

eight-hour workday, would require a sit/stand option, would have grasping, reaching,

handling, and fingering limitations, would require frequent unscheduled breaks and would

miss more than three days of work a month. (R. 606-10). The ALJ explained that he

failed to give this opinion controlling weight because the extent of the limitations was

unsupported by and inconsistent with the evidence.          (R. 39).   This explanation is

supported by substantial evidence. As noted above in this opinion, the ALJ identified

numerous ways in which Dr. Gallo’s disability opinion is not in line with the 2011 MRI and

the evidence and clinical examinations from Dr. Hoecker and Dr. Eisenfeld. (R. 38). The

ALJ also found Dr. Gallo’s opinion unreliable because she indicated the presence of

herniated discs, “which misrepresents the findings of the MRI.” (R. 39). The ALJ correctly

observed that the 2011 MRI report does not use the words “herniated discs.” (R. 291-

92). Additionally, the ALJ did not give controlling weight to Dr. Gallo’s opinion because

her limitations on reaching, handling, and fingering are not supported by any physical

impairment in the record. (R. 39.). Plaintiff does not challenge this specific finding.

              b.     Dr. Eisenfeld’s Opinions

       Plaintiff next objects to the ALJ’s refusal to assign controlling weight to Dr.

Eisenfeld’s opinion that Plaintiff could occasionally lift and carry up to ten pounds, never

lift and carry more than ten pounds, could sit one hour in an eight-hour workday, could

stand and/or walk less than one hour in an eight-hour workday, would require a sit/stand

option, and would miss two to three days of work a month due to his symptoms. (R. 40,



                                            21
430-34). In reaching this conclusion, the ALJ reasoned that the opinion was inconsistent

with Dr. Eisenfeld’s own treatment notes which showed full motor strength in the lower

extremities, negative straight leg raise test bilaterally, normal sensory examination, and

the absence of atrophy. (R. 40). The ALJ found that Dr. Eisenfeld’s opinion that Plaintiff

could not work was also inconsistent with his treatment notes which indicate that Plaintiff’s

discomfort is managed with medication. (Id.).

         In addition, the ALJ declined to give controlling weight to Dr. Eisenfeld’s opinion

because Plaintiff’s attorney pre-typed the alleged onset date of December 24, 2011,

which corresponds to the date Plaintiff states he became disabled, on the questionnaire

before he provided it to Dr. Eisenfeld.      (R. 40, 434).   This justification for denying

controlling weight to Dr. Eisenfeld’s opinion is lacking. Although Plaintiff’s attorney pre-

typed the alleged onset date of December 24, 2010, the questionnaire expressly asked if

Dr. Eisenfeld agreed with this onset date and offered Dr. Eisenfeld the option to disagree

with alleged onset date and indicate a different onset date. (R. 434). If the medical record

showed that Plaintiff’s attorney filled out the questionnaire, the ALJ might properly

discount the opinion. Schmidt v. Astrue, 496 F.3d 833, 843 (7th Cir. 2007). But here Dr.

Eisenfeld completed the questionnaire and specifically agreed with the December 24,

2010 onset date. Under these circumstances, the fact that the attorney pre-typed the

alleged onset date is not a legitimate reason to discount the entire medical opinion.

Notwithstanding this error, the ALJ’s decision not to give controlling weight to Dr.

Eisenfeld’s opinion is supported because the ALJ reasonably found his opinion

inconsistent with other substantial evidence in the record, specifically his own treatment

notes.



                                             22
                c.      Dr. Frank’s Opinions

        Plaintiff also argues that the ALJ erred in declining to afford controlling weight to

the October 14, 2014 opinion of Dr. Frank. The questionnaire provided by Dr. Frank

states that Plaintiff can occasionally lift and carry up to ten pounds, can sit for less than

one hour in an eight-hour workday, can stand and/or walk for less than one hour in an

eight-hour workday, requires a sit/stand option, and has significant limitations in reaching,

handling, and fingering. (R. 603-04). In addition, Plaintiff requires unscheduled breaks

every half-hour and would be absent from work more than three times a month. (R. 604-

05). The ALJ failed to assign controlling weight to Dr. Frank’s opinion for largely for the

same reason he cited in assessing the opinions of Drs. Gallo and Eisenfeld, namely, the

extreme limitations are not supported by the medical evidence. (R. 40). The ALJ cited

to Dr. Eisenfeld’s records reflecting noticeable improvement to Plaintiff’s symptoms with

Lyrica and findings from Dr. Eisenfeld that Plaintiff had negative straight leg raise test

bilaterally and full motor strength in his lower extremities. (Id.). As with Drs. Gallo’s and

Eisenfeld’s opinions, inconsistency with other substantial evidence in the record was a

valid reason, supported by substantial evidence, to refuse to assign controlling weight to

Dr. Frank’s October 2014 opinion.3

        In sum, the ALJ’s analysis of Drs. Gallo’s, Eisenfeld’s, and Frank’s opinions

provides sufficient reasons for declining to give controlling weight to the opinions, and his

determination in that regard is supported by substantial evidence.


3
         The Court also notes that the ALJ referenced Plaintiff’s daily activities of living alone,
performing household chores, and attending to his personal needs with mild limitation when
weighting Dr. Frank’s opinion. (R. 40). For the reasons discussed in the credibility discussion
that follows, the ALJ’s analysis of Plaintiff’s daily activities is deficient and the related findings are
not supported by substantial evidence.


                                                   23
               d.     Weighting of Medical Opinions

       Plaintiff next claims that even if the medical opinions from his treating physicians

are not entitled to controlling weight, the ALJ erred by failing to apply the regulatory factors

in evaluating the weight to give the opinions.          After declining to afford the treating

physicians’ opinions controlling weight, the ALJ was required to address what weight the

opinions merit considering the regulatory factors.          See SSR 96-2p (treating source

opinions “are still entitled to deference and must be weighed using all of the factors

provided in 20 C.F.R. § 404.1527.”).4 The Court agrees that the ALJ failed to address

several of the regulatory factors.

       The ALJ justified his decision not to give much weight to the treating physicians’

opinions by noting that the MRI did not show nerve root impingement and asserting that

the opinions were unsupported and inconsistent with normal findings by Dr. Eisenfeld and

other evidence in the record which indicated that Plaintiff’s back impairment was stable,

medically managed, tolerable with his medical regime, and improved on Lyrica. (R. 38-

40). These justifications generally address the supportability and consistency of Drs.

Gallo’s, Eisenfeld’s, and Frank’s opinions, which are two of the checklist factors.

       The Commissioner does not address the ALJ’s lack of analysis regarding the

remaining factors. Other than acknowledging that Drs. Gallo, Eisenfeld, and Frank were

Plaintiff’s treating physicians, the ALJ did not discuss the nature and extent of the

treatment relationships, the frequency of examinations, or whether the doctors had a

relevant specialty. The ALJ did not mention the fact that Dr. Eisenfeld is a board-certified


4
        The SSA has rescinded SSR 96-2p in connection with its new rules governing the analysis
of treating physicians’ opinions, but that recession is effective only for claims filed on or after
March 27, 2017. See Rescission of Social Security Rulings 96-2p, 96-5p, and 06-3p, 2017 WL
3928298 (Mar. 27, 2017).

                                                24
anesthesiology specializing in pain management. (R. 388). Nor did the ALJ acknowledge

that Dr. Gallo reported in a questionnaire on November 25, 2014 that he had treated

Plaintiff for back issues every six months from December 2010 through November 2014

(R. 606).5 Likewise, when rejecting Dr. Gallo’s, Dr. Eisenfeld’s, and Dr. Frank’s opinions,

the ALJ failed to discuss the fact that their separate opinions were not only consistent

with each other, but uncontradicted by any other medical opinions in the record. The ALJ

was required to address these factors and articulate how they impacted his decision.

Lambert v. Berryhill, 896 F.3d 768, 775 (7th Cir. 2018) (“ALJs must evaluate a treating

physician’s noncontrolling opinion by considering the treating relationship’s length,

nature, and extent; the opinion’s supporting explanation and consistency with other

evidence; and any specialty of the physician.”); Schreiber v. Colvin, 519 Fed. Appx. 951,

959 (7th Cir. 2013) (ALJs are required to “sufficiently account[] for the factors in 20 C.F.R.

§ 404.1527.”). Since the ALJ does not indicate that he evaluated these factors, the Court

is unable to assess whether the ALJ properly assigned minimal weight to the treating

physicians’ opinions. Accordingly, a remand is necessary for the ALJ to properly analyze

and explain the weight to be afforded the opinions of Dr. Gallo, Dr. Eisenfeld, and Dr.

Frank according to the regulatory factors. Campbell, 627 F.3d 308 (remanding where the

ALJ did “not explicitly address the checklist of factors” listed in 20 C.F.R. §§ 404.1527,

404.416.927 as applied to the medical opinion evidence).

       2.     RFC Determination

       Plaintiff argues that the ALJ’s RFC assessment finding him capable of a limited

range of light work is flawed because it lacks any evidentiary basis. A claimant’s RFC is


5
      Treatment records from Dr. Gallo (at Scottsdale Primary Care) only reflect prior visits on
January 3, 2011, April 16, 2012, April 13, 2013, and September 16, 2013. (R. 298-312).

                                              25
the maximum work he can perform despite his limitations. Thomas v. Colvin, 745 F.3d

802, 807 (7th Cir. 2014). “[T]he responsibility for the RFC assessment belongs to the ALJ,

not a physician, [but] an ALJ cannot construct his own RFC finding without a proper

medical ground and must explain how he has reached his conclusions.” Amey v. Astrue,

2012 WL 366522, at *13 (N.D. Ill. Feb. 2, 2012) (citations omitted).

       Plaintiff’s RFC challenge is based on the fact that the ALJ rejected all the treating

physicians’ opinions of record, which left the ALJ without an adequate basis to assess the

effect of Plaintiff’s back impairment. In this sense, Plaintiff says the ALJ created an

“evidentiary deficit” that he improperly filled with his own lay assessment of the medical

evidence. The ALJ gave little weight to the opinions from Drs. Gallo and Eisenfeld and

very little weight to the opinion from Dr. Frank. That left the opinions from the state agency

consultants, both of whom found that there was insufficient medical evidence in the record

to assess Plaintiff’s degree of physical limitations. There are no other medical opinions

on the severity of Plaintiff’s back impairment or the limitations Plaintiff’s back impairment

may have caused. Without any medical functional assessment of Plaintiff’s physical

capabilities during the relevant time, there was an evidentiary gap. Nevertheless, the ALJ

found that Plaintiff’s back condition was a severe impairment and limited him to never

climbing ropes, ladders or scaffolds and only occasionally climbing ramps and stairs,

stooping, kneeling, crouching, and crawling. (R. 34, 37). He did not explain, however,

why the evidence supported those limitations but still allowed Plaintiff to stand or walk for

6 out of 8 hours every workday with occasional lifting of 20 pounds and frequent lifting of

10 pounds.




                                             26
       The ALJ does point to the absence of nerve root impingement, some normal

examination findings, and references describing Plaintiff’s back condition as stable,

medically managed, tolerable with the use of his current medical regime, and improved

on Lyrica, but the ALJ is not a medical expert and cannot interpret medical evidence. As

the Seventh Circuit has made clear, “ALJs must rely on expert opinions instead of

determining the significance of particular medical findings themselves.” Lambert, 896

F.3d at 774. “No physician testified—no medical records [re]vealed—that [Plaintiff] has

the residual functional capacity ascribed to him by the administrative law judge.” Garcia

v. Colvin, 741 F.3d 758, 762 (7th Cir. 2013). This is no medical assessment which

supports a finding that Plaintiff can perform the standing, walking, and lifting requirements

of light work five days per week. Without any medical expertise or other opinion evidence,

it is not clear how the ALJ determined that the findings he identified in his decision support

his RFC assessment that Plaintiff can stand or walk for six hours as opposed to five hours

or lift ten pounds frequently as opposed to occasionally. Suide v. Astrue, 371 Fed. Appx.

684, 690 (7th Cir. 2010) (where the ALJ’s rejection of medical opinions left an “evidentiary

deficit,” it was “unclear . . . how the ALJ concluded that [the plaintiff] could stand or walk

for six hours a day.”).

       The ALJ’s opinion also does not reflect an understanding that a person can be

characterized as “stable” and medically improving and still be incapable of performing

light work. Murphy v. Colvin, 759 F.3d 811, 819 (7th Cir. 2014) (“Simply because one is

characterized as ‘stable’ or ‘improving’ does not necessarily mean that [one] is capable

of doing light work.”); Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011) (“There can be a

great distance between a patient who responds to treatment and one who is able to enter



                                             27
the workforce.”). It is true that Dr. Hoecker stated that Plaintiff’s degenerative disc disease

was “stable” and his lumbago was “medically managed,” but none of Dr. Hoecker’s notes

address Plaintiff’s ability to perform light work, specifically Plaintiff’s ability to walk or stand

six hours of an eight-hour workday and his ability to lift or carry any weight. Murphy, 759

F.3d at 818. For these reasons, the ALJ erred by offering his own medical opinion that

the treatment records and medical findings demonstrate an ability to perform a limited

range of light work. Suide, 371 Fed. Appx. at 690 (an ALJ is “not allowed to ‘play doctor’

by using her own lay opinions to fill evidentiary gaps in the record.”). Thus, the ALJ’s

assessment of Plaintiff’s RFC is not supported by substantial evidence, and a remand on

this basis is necessary. On remand, the ALJ must articulate sufficient support for his RFC

determination.

       3.      Credibility Analysis

       Plaintiff finally argues that the ALJ erred in finding his statements about the limiting

effects of his symptoms “not fully credible.” (R. 38). In assessing a claimant’s credibility,

an ALJ must first determine whether the symptoms are supported by objective medical

evidence. See SSR 96-7p, at *2; Arnold v. Barnhart, 473 F.3d 816, 822 (7th Cir. 2007).

If not, SSR 96-7p requires the ALJ to consider “the entire case record, including the

objective medical evidence, the individual’s own statements about symptoms, statements

and other information provided by treating or examining physicians or psychologists and

other persons about the symptoms and how they affect the individual, and other relevant

evidence in the case record.”6 Arnold, 473 F.3d at 823; see also 20 C.F.R. §§ 404.1529,


6
       SSR 16-3p does not apply to this appeal since the ALJ’s decision is dated August 18,
2015. See Notice of Social Security Ruling (SSR), 82 FR 49462-03, 2017 WL 4790249, at n.27
(Oct. 25, 2017) (clarifying that SSR 16-3p only applies when ALJs “make determinations on or
after March 28, 2016.”).

                                                28
416.929.    A “lack of medical evidence alone is an insufficient reason to discredit

testimony.” Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009). An ALJ’s assessment

of a claimant’s subjective complaints will be reversed only if “patently wrong.” Jones v.

Astrue, 623 F.3d 1155, 1162 (7th Cir. 2010).

       In addition to a lack of support in the medical record, the ALJ explained that he did

not find Plaintiff’s testimony fully credible for several reasons. The ALJ’s first reason for

discounting Plaintiff’s credibility was based on his receipt of unemployment benefits. (R.

39).   The ALJ reasoned that Plaintiff’s application for and receipt of these benefits

indicated that he was “ready, willing, and able to work.” (Id.). The Seventh Circuit has

stated that “a Social Security claimant’s decision to apply for unemployment benefits and

represent to state authorities and prospective employers that he is able and willing to

work” is a factor to consider in assessing a claimant’s credibility. Schmidt v. Barnhart,

395 F.3d at 746. However, “a person who is not certain whether he will qualify for Social

Security disability surely has, and should have, a strong incentive to keep looking for work

and to pursue employment compensation as an interim source of income.” Lambert, 896

F.3d at 779 (emphasis in original). Therefore, “[a]n ALJ should not discount a claimant’s

credibility based on an application for unemployment compensation without taking these

incentives and pressures into account.” Id.

       Although the ALJ asked Plaintiff if he received unemployment benefits, he did not

explore the circumstances surrounding Plaintiff’s application for unemployment benefits.

(R. 52-53). The ALJ was required to evaluate the facts regarding the circumstances of

Plaintiff’s unemployment application and to adequately articulate his conclusions.

Scrogham v. Colvin, 765 F.3d 685, 699 (7th Cir. 2014) (drawing an adverse inference



                                             29
from a claimant’s receipt of unemployment benefits must be done “with significant care

and circumspection” after “[a]ll the surrounding facts [have been] be carefully

considered.”). The ALJ erred in failing to address the full context of Plaintiff’s application

for unemployment compensation. Thus, if the ALJ continues to rely on Plaintiff’s receipt

of unemployment benefits in evaluating Plaintiff’s credibility on remand, he should

question Plaintiff on this issue and consider the facts surrounding Plaintiff’s application.

       Second, the ALJ relied on Plaintiff’s failure to attend a scheduled consultative

examination to discount his credibility in seeking disability benefits. (R. 39). The ALJ

stated that “claimant also failed to attend a consultative examination which limited the

agency’s ability to obtain information.” (Id.). A claimant who applies for social security

disability benefits may be found not disabled, absent a “good reason for failing or refusing

to take part in a consultative examination or test which we arranged for you....” 20 C.F.R.

§§ 404.1518(a), 416.918(a). Good reasons for failure to appear at a consultative

examination include illness on the date of the scheduled examination, not receiving timely

notice or any notice of the examination, being furnished incorrect or incomplete

information, or having had a death or serious illness occur in the claimant’s immediate

family. 20 C.F.R. §§ 404.1518(b), 416.918(b).

       The Commissioner acknowledges that “there is no evidence in the record that

[Plaintiff] was notified of the examination or if he was contacted to determine why he did

not attend.” (Doc. 23, at 9). In addition, the ALJ did not ask Plaintiff at the hearing whether

he had any reason for failing to attend the consultative examination. The ALJ’s lack of

discussion concerning any reasons for Plaintiff’s failure to attend the consultative

examination undermines the credibility determination. On remand, the ALJ should ask



                                              30
Plaintiff whether there is a good reason for his failure to attend the consultative

examination before drawing an adverse inference regarding his credibility.

       The ALJ also found Plaintiff not entirely credible based on his conclusion that

“Plaintiff informed health care professionals that he had herniated discs in his back when

the objective evidence was contrary.” (R. 39). The ALJ explained that “[w]hile this may

not have been an intentional attempt to exaggerate, it does demonstrate a lack of

reliability in the representations made by the claimant.” (Id.). The ALJ does not cite to

any evidence in the record to support his conclusion, making it unclear what evidence he

relied on. The record establishes that Plaintiff reported to Drs. Gallo, Eisenfeld, Frank,

and Hoecker that he had a history of a herniated lumbar disc with a discectomy in 2002.

(R. 316, 320, 323, 328, 342, 385). In fact, the ALJ noted that Plaintiff reported to Dr. Gallo

“a history of a herniated disc in 2003 for which [he] underwent surgery.” (R. 35). Under

these facts, it is not clear how the ALJ determined from the record that Plaintiff informed

his doctors that he continues to suffer from herniated discs. As such, the Court cannot

conclude that this finding is supported by substantial evidence. On remand, if the ALJ

again discounts Plaintiff’s credibility based on a perceived lack of reliability due to his

having informed his doctors that he currently had herniated discs, the ALJ should support

his finding with specific references to the record.

       Lastly, Plaintiff objects that the ALJ erred by equating his ability to do some minimal

activities of daily living with an ability to engage in full-time work. With respect to Plaintiff’s

daily activities, the ALJ noted that Plaintiff “lives alone, can perform household chores

and can attend to his personal need with mild limitation.” (R. 40). It is appropriate for an

ALJ to consider a claimant’s daily activities when evaluating credibility if it is done “with



                                                31
care” because “a person’s ability to perform daily activities, especially if th[ey] can be

done with significant limitations, does not necessarily translate into an ability to work full-

time.” Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013). This means “[a]n ALJ cannot

disregard a claimant’s limitations in performing household activities.” Moss v. Astrue, 555

F.3d 556, 563 (7th Cir. 2009).

       The Court agrees that the ALJ erred by equating Plaintiff’s ability to do limited

activities of daily living with an ability to sustain full-time work. None of the activities the

ALJ cited support his conclusion that Plaintiff would be able to spend six hours out of

each eight hour workday standing or walking as indicated in the RFC See Beardsley v.

Colvin, 758 F.3d 834, 838 (7th Cir. 2014) (finding that claimant’s limited ability to care for

her mother “lend[s] no support to the conclusion that she would be able to spend six hours

a day, every day, on her feet working.”); Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir.

2012) (noting “critical differences between activities of daily living and activities in a full-

time job.”). In addition, the ALJ ignored testimony by Plaintiff indicating that he needs to

alternate between sitting and standing every 20 to 30 minutes for three to four hours and

then needs to lie down to control pain. (R. 55). While the ALJ mentioned that by the time

of the hearing on June 23, 2015, Plaintiff could no longer do chores around the house

and a friend of his mother cleaned his apartment every six weeks, he did not explain his

view of this testimony. (R. 38, 56). The ALJ’s failure to explain why he found these

qualifications in performing activities of daily living unpersuasive constitutes reversible

error. See Pratt v. Colvin, 2014 WL 1612857, at *8-10 (N.D. Ill. Apr. 16, 2014) (ALJ who

noted that a claimant was able to “cook, clean, and do laundry” but did not consider her




                                              32
significant limitations in performing those activities failed to “build a logical bridge between

the evidence and his conclusion that she was not credible.”).

       Based on the foregoing, the ALJ’s credibility determination is flawed and must be

reconsidered on remand.

                                       CONCLUSION


       For the reasons stated above, Plaintiff’s Motion for Summary Judgment (Doc. 14)

is granted and Defendant’s Motion for Summary Judgment (Doc. 22) is denied. Pursuant

to sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is reversed, and this case is

remanded to the Social Security Administration for further proceedings consistent with

this Opinion.


                                                ENTER:



Dated: January 4, 2019                          ____________________________
                                                SHEILA FINNEGAN
                                                United States Magistrate Judge




                                              33
